compasslogoa04.jpg [compasslogoa04.jpg]
Exhibit 10.1



COMPASS MINERALS INTERNATIONAL, INC.
2015 INCENTIVE AWARD PLAN



[2017] NON-EMPLOYEE DIRECTOR AWARD GRANT NOTICE
Name of Non-Employee Director: _____________
This Non-Employee Director Award Grant Notice (this “Grant Notice”), dated
[_________] (the “Notification Date”) evidences the grant by Compass Minerals
International, Inc., a Delaware corporation (the “Company”), of [shares of
Common Stock] [and] [Deferred Stock Units] to the above-referenced “Director”
pursuant to the Compass Minerals International, Inc. 2015 Incentive Award Plan,
as may be amended from time to time (the “Plan”), and the Company’s Non-Employee
Director Compensation Policy (the “Policy”). By accepting this award, Director
agrees to be bound in accordance with the provisions of the Plan and the Policy,
the terms and conditions of which are hereby incorporated in this Grant Notice
by reference. This Grant Notice will constitute an “Award Agreement” under the
terms of the Plan. Capitalized terms not defined herein have the meanings
assigned to them in the Policy.
1.Number of Shares. The number of shares of Common Stock and Deferred Stock
Units subject to this Grant Notice will be determined pursuant to the Policy.
For calendar year [2017], based on the Annual Equity Award Value, as determined
by the Board, and the elections made by Director pursuant to the Policy,
Director will be granted the number of [shares of Common Stock with an Annual
Equity Award Value of $[__________]] [and] [Deferred Stock Units with an Annual
Equity Award Value of $[__________]], to be awarded at such times as set forth
in, and in accordance with the terms of, the Policy, including without
limitation any terms regarding prorated payments for partial service.


2.Vesting. All [shares of Common Stock] [and] [Deferred Stock Units] granted
hereunder will be immediately vested on the date of grant.


3.Permitted Transfers. The rights under this Grant Notice may not be assigned,
transferred or otherwise disposed of except by will or the laws of descent and
distribution and may be exercised during the lifetime of Director only by
Director. Upon any attempt to assign, transfer or otherwise dispose of this
Grant Notice, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this Grant Notice and
the rights and privileges conferred hereby immediately will become null and
void.


4.Changes in Circumstances. It is expressly understood and agreed that Director
assumes all risks incident to any change hereafter in the applicable laws or
regulations or incident to any change in the value of the Common Stock [or
Deferred Stock Units] after the date hereof.


5.Conflict between Plan and this Grant Notice or the Policy and this Grant
Notice. In the event of a conflict between this Grant Notice and the Plan, the
provisions of the Plan will govern. In the event of a conflict between this
Grant Notice and the Policy, the provisions of the Policy will govern.


6.Acceptance. Director will be deemed to have accepted this Grant Notice and
agreed to be bound by the terms and conditions of the Plan, the Policy and this
Grant Notice, unless Director informs the Senior Vice President, Corporate
Services or the Secretary of the Company in writing within 30 days immediately
following the Notification Date that Director wishes to reject this award.
Failure to notify the Company in writing of Director’s rejection of the Award
during this 30-day period will result in Director’s acceptance of this Grant
Notice and Director’s agreement to be bound by the terms and conditions of the
Plan, the Policy and this Grant Notice.



